THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR BOND LABORATORIES, INC. SHALL HAVE
RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.




VISTAGEN THERAPEUTICS, INC.
Convertible Promissory Note




Principal Sum (U.S.): [$_____] Issuance Date: February 28, 2012
No.: N-______ Maturity Date: February 28, 2014




FOR VALUE RECEIVED, the undersigned, VistaGen Therapeutics, Inc., a Nevada
corporation (the "Company"), hereby promises to pay to the order of [HOLDER], or
any future permitted holder of this Promissory Note (the “Holder”), at the
principal office of the Holder set forth herein, or at such other place as the
holder may designate in writing to the Company, the principal sum of ________
Thousand Dollars ($______) or such other amount as may be outstanding hereunder,
together with all accrued but unpaid interest, shall be paid as provided in this
Promissory Note (the "Note").


1. Ranking. This Note shall rank pari-passu with respect to certain other
promissory notes of the Company, if issued, of like tenor herewith (the “Other
Notes”), in an aggregate principal amount not to exceed $3,000,000, inclusive of
this Note (this Note together with the Other Notes shall be referred to as the
“Notes”). The Company may not redeem, declare or pay any dividends (whether in
cash, stock or any combination thereof), or otherwise make any distributions
with respect to any class or series of capital stock of the Company, or prepay
any outstanding indebtedness, exclusive of the Other Notes, while the Notes are
outstanding without the written consent from Holder(s) representing at least
two-thirds (2/3rds) of the then-outstanding aggregate principal amount of the
Notes.
 
2. Maturity/Principal and Interest Payments.   The outstanding principal balance
of this Note together with all accrued but unpaid interest hereunder (the
“Outstanding Balance”) shall be due and payable on February __, 2014 (the
“Maturity Date”.  The Notes shall accrue interest equal to twelve percent (12%)
per annum.  Interest on the outstanding principal balance of the Note shall be
computed on the basis of the actual number of days elapsed and a year of three
hundred and sixty-five (365) days and shall be payable in cash.  Prepayment of
the principal and accrued interest under this Note shall be permitted at any
time and from time to time, without penalty.
 
3. Non-Business Days.  Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the State of California,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.
 
4. Mandatory Conversion.  Upon the closing by the Company of an equity or equity
based financing or a series of equity financings following the date of this Note
resulting in gross proceeds to the Company totaling at least $4,000,000 (the
“Qualified Financing Threshold Amount”), and the price per unit of securities
sold, or share of common stock sold or issuable in connection with such
financing or series of financing transactions, is at least $2.00  (a “Qualified
Financing”), the outstanding principal amount of this Note together with all
accrued and unpaid interest hereunder (the “Outstanding Balance”) shall
automatically convert into such securities, including warrants of the Company as
are issued in the Qualified Financing, the amount of which shall be determined
in accordance with the following formula:  (the Outstanding Balance as of the
closing of the Qualified Financing) x (1.25) / (the per security price of the
securities sold in the Qualified Financing); provided, however, for purposes of
the per security price of the securities sold in the Qualified Financing, such
price shall be not less than $2.00 per share of Common Stock for purposes of
determining the amount of securities issuable upon automatic conversion
hereunder.  The principal amount of this Note and of Notes of like tenor issued
between the date hereof and the closing of the Qualified Financing shall be
excluded in determining the Qualified Financing Threshold Amount.  Upon such
conversion, the Holder shall be deemed to be a Holder in the Qualified Financing
and shall be granted all rights afforded to an investor in the Qualified
Financing.  Notwithstanding anything to the contrary contained in this Section
4, the Company shall have the right, at the Company’s option, to pay all or a
portion of the accrued and unpaid interest due and payable to Holder upon such
automatic conversion in cash.
 
5. Voluntary Conversion.    Subject to the terms and conditions of this Section
5, and provided this Note remains outstanding and has not otherwise been
converted pursuant to Section 4, the Holder shall have the right, at the
Holder’s option, to convert the Outstanding Balance (the “Conversion Option”)
into such number of fully paid and non-assessable shares of the Company’s Common
Stock (the “Conversion Shares”) as is determined in accordance with the
following formula:  (the Outstanding Balance as of the date of the exercise of
the Conversion Option) / $3.00) (the “Conversion Price”).  If the Holder desires
to exercise the Conversion Option, the Holder shall, by personal delivery or
nationally-recognized overnight carrier, surrender the original of this Note and
give written notice to the Company (the “Conversion Notice”), which Conversion
Notice shall (a) state the Holder’s election to exercise the Conversion Option,
and (b) provide for a representation and warranty of the Holder to the Company
that, as of the date of the Conversion Notice, the Holder has not assigned or
otherwise transferred all or any portion of the Holder’s rights under this Note
to any third parties.  The Company shall, as soon as practicable thereafter,
issue and deliver to the Holder the number of Conversion Shares to which the
Holder shall be entitled upon exercise of the Conversion
Option.  Notwithstanding anything to the contrary contained in this Section 5,
the Company shall have the right, at the Company’s option, to pay all or a
portion of the accrued and unpaid interest due and payable to Holder upon
Holder’s exercise of the Conversion Option in cash.
 
6.           Adjustment of Conversion Price.
 
(a)           The Conversion Price shall be subject to adjustment from time to
time upon the occurrence of certain events described in this Section 6;
provided, however, that notwithstanding the provisions of this Section 6, the
Company shall not be required to make any adjustment if and to the extent that
such adjustment would require the Company to issue a number of shares of Common
Stock in excess of its authorized but unissued shares of Common Stock, less all
amounts of Common Stock that have been reserved for issue upon the conversion of
all outstanding securities convertible into shares of Common Stock and the
exercise of all outstanding options, warrants and other rights exercisable for
shares of Common Stock.  If the Company does not have the requisite number of
authorized but unissued shares of Common Stock to make any adjustment, the
Company shall use its commercially best efforts to obtain the necessary
stockholder consent to increase the authorized number of shares of Common Stock
to make such an adjustment pursuant to this Section 6.
 
                                           (i)           Subdivision or
Combination of Stock. In case the Company shall at any time subdivide (whether
by way of stock dividend, stock split or otherwise) its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision shall be proportionately reduced, and
conversely, in case the outstanding shares of Common Stock of the Company shall
be combined (whether by way of stock combination, reverse stock split or
otherwise) into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination shall be proportionately increased.  The
Conversion Price shall be readjusted in the same manner upon the happening of
any successive event or events described in this Section 6.


                                           (ii)           Dividends in Stock,
Property, Reclassification. If at any time, or from time to time, all of the
holders of Common Stock (or any shares of stock or other securities at the time
receivable upon the conversion of this Note) shall have received or become
entitled to receive, without payment therefore:


                                                      (A)           any shares
of stock or other securities that are at any time directly or indirectly
convertible into or exchangeable for Common Stock, or any rights or options to
subscribe for, purchase or otherwise acquire any of the foregoing by way of
dividend or other distribution, or


                                                      (B)           additional
stock or other securities or property (including cash) by way of spin-off,
split-up, reclassification, combination of shares or similar corporate
rearrangement (other than shares of Common Stock issued as a stock split or
adjustments in respect of which shall be covered by the terms of Section 6(a)(i)
above),


then and in each such case, the Conversion Price shall be adjusted
proportionately, and the Holder hereof shall, upon the conversion of this Note,
be entitled to receive, in addition to the number of shares of Common Stock
receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to above) that such Holder would hold on the date of such
conversion had such Holder been the holder of record of such Common Stock as of
the date on which holders of Common Stock received or became entitled to receive
such shares or all other additional stock and other securities and
property.  The Conversion Price shall be readjusted in the same manner upon the
happening of any successive event or events described in this Section 6(a)(ii).


                                           (iii)           Reorganization,
Reclassification, Consolidation, Merger or Sale. If any recapitalization,
reclassification or reorganization of the capital stock of the Company, or any
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of its assets or other transaction shall be effected in
such a way that holders of Common Stock shall be entitled to receive stock,
securities, or other assets or property (an “Organic Change”), then, as a
condition of such Organic Change, lawful and adequate provisions shall be made
by the Company whereby the Holder hereof shall thereafter have the right to
purchase and receive (in lieu of the shares of the Common Stock of the Company
immediately theretofore purchasable and receivable upon the conversion of the
rights represented by this Note) such shares of stock, securities or other
assets or property as may be issued or payable with respect to or in exchange
for a number of outstanding shares of such Common Stock equal to the number of
shares of such stock immediately theretofore purchasable and receivable assuming
the full exercise of the rights represented by this Note. In the event of any
Organic Change, appropriate provision shall be made by the Company with respect
to the rights and interests of the Holder of this Note to the end that the
provisions hereof (including, without limitation, provisions for adjustments of
the Conversion Price and of the number of shares receivable upon the conversion
of this Note) shall thereafter be applicable, in relation to any shares of
stock, securities or assets thereafter deliverable upon the conversion hereof.
The Company will not effect any such consolidation, merger or sale unless, prior
to the consummation thereof, the successor corporation (if other than the
Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume by written instrument reasonably
satisfactory in form and substance to the Holder executed and mailed or
delivered to the registered Holder hereof at the last address of such Holder
appearing on the books of the Company, the obligation to deliver to such Holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such Holder may be entitled to purchase. If there is an Organic
Change, then the Company shall cause to be mailed to the Holder at its last
address as it shall appear on the books and records of the Company, at least 10
calendar days before the effective date of the Organic Change, a notice stating
the date on which such Organic Change is expected to become effective or close,
and the date as of which it is expected that holders of the Common Stock of
record shall be entitled to exchange their shares for securities, cash, or other
property delivered upon such Organic Change; provided, however, that the failure
to mail such notice or any defect therein or in the mailing thereof shall not
affect the validity of the corporate action required to be specified in such
notice.  The Holder is entitled to convert this Note during the 10-day period
commencing on the date of such notice to the effective date of the event
triggering such notice.  In any event, the successor corporation (if other than
the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall be deemed to assume such obligation to deliver to
such Holder such shares of stock, securities or assets even in the absence of a
written instrument assuming such obligation to the extent such assumption occurs
by operation of law.


(b)           Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 6, the Company at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each Holder of this Note a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall promptly
furnish or cause to be furnished to such Holder a like certificate setting forth
such adjustments and readjustments and the Conversion Price.


           (c)           Certain Events. If any event occurs as to which the
other provisions of this Section 6 are not strictly applicable but the lack of
any adjustment would not fairly protect the conversion rights of the Holder
under this Note in accordance with the basic intent and principles of such
provisions, or if strictly applicable would not fairly protect the conversion
rights of the Holder under this Note in accordance with the basic intent and
principles of such provisions, then the Company's Board of Directors will, in
good faith, make an appropriate adjustment to protect the rights of the Holder;
provided, that no such adjustment pursuant to this Section 6 will increase the
Conversion Price as otherwise determined pursuant to this Section 6.
 
7. Events of Default.  The occurrence of any of the following events shall be an
"Event of Default" under this Note:
 
(a) the Company shall fail to make the payment of any amount of any principal
outstanding for a period of ten (10) business days after the date such payment
shall become due and payable hereunder; or
 
(b) the Company shall fail to make the payment of any amount of any interest for
a period of ten (10) business days after the date such interest shall become due
and payable hereunder; or
 
(c) the Company shall default in the payment of any indebtedness equal to or in
excess of $250,000 (the "Indebtedness") (other than the Indebtedness hereunder)
at its stated maturity or payment date, whether such Indebtedness now exists or
shall hereinafter be created, and such default is evidenced by a notice of
default delivered to the Company by the holder of such Indebtedness, and such
Indebtedness has not been discharged in full or such payment has not been
stayed, rescinded, annulled or cured within thirty (30) days following the
delivery of such notice of default; or
 
(d) A judgment or order for the payment of money shall be rendered against the
Company or any of its subsidiaries in excess of $250,000 in the aggregate (net
of any applicable insurance coverage) for all such judgments or orders against
all such persons (treating any deductibles, self insurance or retention as not
so covered) that shall not be discharged, and all such judgments and orders
remain outstanding, and there shall be any period of sixty (60) consecutive days
following entry of the judgment or order in excess of $250,000 or the judgment
or order which causes the aggregate amount described above to exceed $250,000
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
(e) the Company shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Bankruptcy Code or under the comparable laws of any jurisdiction
(foreign or domestic), (iv) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors' rights generally, (v) acquiesce in
writing to any petition filed against it in an involuntary case under the
Bankruptcy Code or under the comparable laws of any jurisdiction (foreign or
domestic), or (vi) take any action under the laws of any jurisdiction (foreign
or domestic) analogous to any of the foregoing; or
 
(f) a proceeding or case shall be commenced in respect of the Company or any of
its subsidiaries without its application or consent, in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case described in clause (i), (ii) or (iii) shall continue undismissed, or
unstayed and in effect, for a period of thirty (30) consecutive days or any
order for relief shall be entered in an involuntary case under the Bankruptcy
Code or under the comparable laws of any jurisdiction (foreign or domestic)
against the Company or any of its subsidiaries or action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing shall be
taken with respect to the Company or any of its subsidiaries and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) consecutive
days.
 
8. Remedies Upon An Event of Default.  If an Event of Default shall have
occurred and shall be continuing, the Holder of this Note may at any time at its
option, (a) declare the entire unpaid principal balance of this Note, together
with all interest accrued hereon, due and payable, and thereupon, the same shall
be accelerated and so due and payable; provided, however, that upon the
occurrence of an Event of Default described in (i) Sections 7(e) and (f),
without presentment, demand, protest, or notice, all of which are hereby
expressly unconditionally and irrevocably waived by the Company, the outstanding
principal balance and accrued interest hereunder shall be automatically due and
payable, and (ii) Sections 7(a) through (d), the Holder may exercise or
otherwise enforce any one or more of the Holder's rights, powers, privileges,
remedies and interests under this Note or applicable law.  No course of delay on
the part of the Holder shall operate as a waiver thereof or otherwise prejudice
the right of the Holder.  No remedy conferred hereby shall be exclusive of any
other remedy referred to herein or now or hereafter available at law, in equity,
by statute or otherwise.  Notwithstanding the foregoing, Holder agrees that its
rights and remedies hereunder are limited to receipt of cash or shares of the
Company’s equity securities, at the Holder’s option, in the amounts described
herein.
 
9. Replacement.  Upon receipt by the Company of (i) evidence of the loss, theft,
destruction or mutilation of any Note and (ii) (y) in the case of loss, theft or
destruction, of indemnity (without any bond or other security) reasonably
satisfactory to the Company, or (z) in the case of mutilation, the Note
(surrendered for cancellation), the Company shall execute and deliver a new Note
of like tenor and date.  However, the Company shall not be obligated to reissue
such lost, stolen, destroyed or mutilated Note if the Holder contemporaneously
requests the Company to convert such Note.
 
10. Parties in Interest, Transferability.  This Note shall be binding upon the
Company and its successors and assigns and the terms hereof shall inure to the
benefit of the Holder and its successors and permitted assigns. This Note may
only be transferred or sold subject to the provisions of Section 17 of this
Note, or pledged, hypothecated or otherwise granted as security by the Holder,
provided that the Holder receives the express written consent of the Company,
which consent shall not be unreasonably withheld,
 
11. Amendments.  This Note may not be modified or amended in any manner except
in writing executed by the Company and the Holder.
 
12. Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The Company will give written notice to the Holder at least
thirty (30) days prior to the date on which the Company closes its books or
takes a record (x) with respect to any dividend or distribution upon the common
stock of the Company, (y) with respect to any pro rata subscription offer to
holders of common stock of the Company or (z) for determining rights to vote
with respect to a major transaction for which shareholder approval is required
under California law, dissolution, liquidation or winding-up and in no event
shall such notice be provided to such holder prior to such information being
made known to the public.  The Company will also give written notice to the
Holder at least twenty (20) days prior to the date on which dissolution,
liquidation or winding-up will take place and in no event shall such notice be
provided to the Holder prior to such information being made known to the public.
 
Address of the Holder:
_______________________

 
______________________

______________________
______________________
Attention: ___________
Tel. No.:
Fax No.:


Address of the
Company:                                                                VistaGen
Therapeutics, Inc.
384 Oyster Point Boulevard, No. 8
South San Francisco, CA 94080


Attention: Chief Financial Officer
Tel. No.:  650-244-9990
Fax No.:


13. Governing Law. This Note shall be governed by and construed in accordance
with the internal laws of the State of California, without giving effect to the
choice of law provisions.  This Note shall not be interpreted or construed with
any presumption against the party causing this Note to be drafted.
 
14. Headings.  Article and section headings in this Note are included herein for
purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.
 
15. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief.  The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Holder's right to pursue actual damages for any failure by the Company to comply
with the terms of this Note.  Amounts set forth or provided for herein with
respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable and material harm to the Holder and that the
remedy at law for any such breach may be inadequate.  Therefore the Company
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available rights and remedies, at
law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.
 
16. Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
17. Enforcement Expenses.  The Company agrees to pay all costs and expenses of
enforcement of this Note, including, without limitation, reasonable attorneys'
fees and expenses.
 
18. Binding Effect.   The obligations of the Company and the Holder set forth
herein shall be binding upon the successors and assigns of each such party,
whether or not such successors or assigns are permitted by the terms hereof.
 
19. Compliance with Securities Laws.  The Holder of this Note acknowledges that
this Note is being acquired solely for the Holder's own account and not as a
nominee for any other party, and for investment, and that the Holder shall not
offer, sell or otherwise dispose of this Note other than in compliance with the
laws of the United States of America and as guided by the rules of the
Securities and Exchange Commission.  This Note and any Note issued in
substitution or replacement therefore shall be stamped or imprinted with a
legend in substantially the following form:
 
"THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR BOND LABORATORIES, INC. SHALL HAVE
RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED."

 
20. Severability.  The provisions of this Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.
 
21. Consent to Jurisdiction.  Each of the Company and the Holder (i) hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in the Northern District of California and the courts of the State of
California for the purposes of any suit, action or proceeding arising out of or
relating to this Note and (ii) hereby waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such court, that the suit, action or proceeding is brought
in an inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Each of the Company and the Holder consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address set forth in Section 12 hereof and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
in this Section 21 shall affect or limit any right to serve process in any other
manner permitted by law.
 
22. Company Waivers.  Except as otherwise specifically provided herein, the
Company and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Company liable for the payment of this Note, AND
DO HEREBY WAIVE TRIAL BY JURY.
 
(a) No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.
 
(b) THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART
IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first written above.




VISTAGEN THERAPEUTICS, INC.






By:                                                                           
    Name:  Shawn Singh
Title:  Chief Executive Officer



